Citation Nr: 0809970	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-23 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980, 
from June 1991 to December 1991, and from January 1998 to 
July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In November 
2007, the veteran appeared in a videoconference hearing at 
the RO before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to disposition of the 
claim for an initial compensable rating for right ear hearing 
loss.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In the 
present case, VA afforded the veteran an examination for his 
disability most recently in September 2005.  At his November 
2007 hearing, the veteran testified that his hearing has 
worsened since September 2005.  Moreover, the evidence 
currently of record does not otherwise reveal the veteran's 
current auditory acuity.  Therefore, the veteran should be 
afforded another hearing examination to determine the present 
severity of his right ear hearing loss.   See VAOPGCPREC 11-
95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination for the purpose 
of ascertaining the current level of 
disability associated with his right ear 
hearing loss.  The claims folder must be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.

2.  Then, readjudicate the claim on 
appeal.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him the 
appropriate opportunity for response.  
Thereafter, return the case to the Board 
for the purpose of appellate disposition.  
The Board intimates no opinion as to the 
ultimate outcome of this case.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



